Citation Nr: 1505361	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-10 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance and housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968 and August 1974 to June 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The Veteran is service connected for bipolar disorder, rated 70 percent disabling; a scar, rated 10 percent disabling; residuals of a duodenal ulcer, rated noncompensably disabling; and in receipt of a total disability rating based on individual unemployability (TDIU).
 
2.  The Veteran's service-connected disabilities do not prevent him from attending to the needs of nature, caring for himself, or protecting himself from the hazards of his environment; and he is not permanently housebound by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC based on aid and attendance or housebound status have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard March 2007 and February 2008 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in May 2007.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history, describes the Veteran's disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Special Monthly Compensation

The Veteran seeks SMC based on aid and attendance or housebound status.

SMC is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2014).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether a veteran is in need of regular aid and attendance of another person: (1) the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and (4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

SMC also is payable at the housebound rate if the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. 1114(s); 38 C.F.R. § 3.350(i)(2).

During the pendency of the appeal, the Veteran has been service connected for bipolar disorder, rated 70 percent disabling; a tender scar, rated 10 percent disabling; and residuals of a duodenal ulcer, rated noncompensably disabling.  As none of the Veteran's service-connected disabilities are 100 percent disabling, he does not meet the schedular criteria for SMC at the housebound rate.  

The Board notes that the Veteran has been awarded a TDIU.  The TDIU was awarded by the Board in a December 1998 decision.  The RO set the effective date of TDIU as August 10, 1985.  In determining that a TDIU was warranted, the Board considered all of the Veteran's service-connected disabilities in combination.  Thus, the TDIU (100 percent rating) cannot be combined with the 70 percent rating for bipolar disorder to be meet the schedular criteria of a 100 percent rating and a 60 percent rating under 38 U.S.C.A. § 1114(s) for the housebound rate.  See, e.g., Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Additionally, the record does not reflect that the Veteran's scar and ulcer, without consideration of the bipolar disorder, result in a TDIU.  Thus the necessary 100/60 combination under 38 U.S.C.A. § 1114(s) is not met under those circumstances either.

As to SMC based on the need for the regular aid and attendance of another person, the Board accepts that the evidence establishes the Veteran's need for regular aid and attendance.  However, the evidence does not show, and the Veteran does not contend, that the need for regular aid and attendance is due to service-connected disabilities, but rather the result of nonservice-connected residuals of a cerebrovascular accident, residuals of myocardial infarction, diabetes mellitus, and coronary artery disease.  See Dr. Chalasani (June 20, 2006); VA examination (May 2007); Statement in Support of Claim (Feb. 14, 2008); VA Medical Statement for Consideration for Aid & Attendance (Mar. 28, 2008).  

In contrast to the nonservice-connected disabilities, the evidence does not show that the Veteran's service-connected bipolar disorder, scar, and/or residuals of duodenal ulcer render him in need of aid and assistance.  For example, on VA psychiatric examination in December 2007, Veteran reported that he was doing fairly well.  He noted that his mood was stable, but he felt discouraged about his medical condition.  He denied any other psychiatric symptoms.  The examiner reported that he Veteran's mood was dysphoric; however, the evaluation was otherwise unremarkable:  the Veteran was appropriately groomed, alert, and cooperative and his affect was appropriate, though process was logical, and his cognition was grossly intact.

Accordingly, based on the evidence of record, the Board finds that the Veteran's service-connected disabilities do not prevent him from attending to the needs of nature, caring for himself, or protecting himself from the hazards of his environment and that he is not permanently housebound by reason of his service-connected disabilities.

In sum, the preponderance of the evidence indicates that the Veteran's service-connected disabilities do not render him so helpless as to require the regular aid and attendance of another person, do not include a disability ratable at 100 percent and additional disability or disabilities independently ratable at 60 percent or more, and do not render him permanently housebound.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Therefore, the claim must be denied.


ORDER

Special monthly compensation based on the need for the regular aid and attendance of another person or at the housebound rate is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


